

113 HR 3314 IH: Military Retired Pay Fairness Act of 2013
U.S. House of Representatives
2013-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3314IN THE HOUSE OF REPRESENTATIVESOctober 23, 2013Ms. Shea-Porter introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to limit recoupments of separation pay, special separation benefits, and voluntary separation incentive from members of the Armed Forces subsequently receiving retired or retainer pay.1.Short titleThis Act may be cited as the Military Retired Pay Fairness Act of 2013.2.Limitations on recoupment of separation pay, special separation benefits, and voluntary separation incentive from members subsequently receiving retired or retainer pay(a)Separation pay and special separation benefitsSection 1174(h)(1) of title 10, United States Code, is amended—(1)by inserting (A) after (1);(2)by adding at the end the following new subparagraphs:(B)The amount deducted under subparagraph (A) from a payment of retired or retainer pay may not exceed 25 percent of the amount of the member’s retired or retainer pay for that month unless the member requests or consents to deductions at an accelerated rate. The Secretary of Defense shall consult with the member regarding the repayment rate to be imposed, taking into account the financial ability of the member to pay and avoiding the imposition of an undue hardship on the member and the member’s dependents.(C)The deduction of amounts from the retired or retainer pay of a member under this paragraph may not commence until the date that is 90 days after the date on which the Secretary of Defense notifies the member of the deduction of such amounts under this paragraph. Any notice under this subparagraph shall be designed to provide clear and comprehensive information on the deduction of amounts under this paragraph, including information on the determination of the amount and period of installments under this paragraph.(D)The Secretary of Defense may waive the deduction of amounts from the retired or retainer pay of a member under this paragraph if the Secretary determines that deduction of such amounts would result in a financial hardship for the member..(b)Voluntary separation incentiveSection 1175(e)(3) of such title is amended—(1)by redesignating subparagraph (B) as subparagraph (C);(2)by inserting after subparagraph (A) the following new subparagraph:(B)The amount deducted under subparagraph (A) from a payment of retired or retainer pay may not exceed 25 percent of the amount of the member’s retired or retainer pay for that month unless the member requests or consents to deductions at an accelerated rate. The Secretary of Defense or the Secretary of Homeland Security, as applicable, shall consult with the member regarding the repayment rate to be imposed, taking into account the financial ability of the member to pay and avoiding the imposition of an undue hardship on the member and the member’s dependents.; and(3)by adding at the end the following new subparagraphs:(D)The deduction of amounts from the retired or retainer pay of a member under this paragraph may not commence until the date that is 90 days after the date on which the Secretary of Defense or the Secretary of Homeland Security, as applicable, notifies the member of the deduction of such amounts under this paragraph. Any notice under this subparagraph shall be designed to provide clear and comprehensive information on the deduction of amounts under this paragraph, including information on the determination of the amount and period of installments under this paragraph.(E)The Secretary of Defense or the Secretary of Homeland Security, as applicable, may waive the deduction of amounts from the retired or retainer pay of a member under this paragraph if the Secretary determines that deduction of such amounts would result in a financial hardship for the member..(c)Effective dateThe amendments made by this section shall take effect on the first day of the first month beginning on or after the date of the enactment of this Act and apply to deductions made from the retired or retainer pay of members of the uniformed services for that month and subsequent months.